Citation Nr: 1531857	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1976 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Regional Office (RO) in Detroit, Michigan.

The Board previously considered this appeal in July 2014, and remanded this issue for further development in order to obtain VA treatment records that were not previously associated with the claims folder.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran experienced headaches prior to active military service.

2.  A preexisting headache disorder was not permanently aggravated during the Veteran's active military service.  

3.  A current headache disorder is not otherwise related to active military service.


CONCLUSION OF LAW

The criteria to establish service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Headache Disorder

a.  Contentions and Legal Criteria

The Veteran contends he has a headache disorder as a result of service.  Specifically, he claims he continuously suffered from severe headaches after being subjected to an onslaught of rocks being hurled at him by younger people while he was stationed in Turkey in March 1978.  This traumatic rock-slinging incident also resulted in a service-connected facial scar due to a laceration on his right cheek.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including headaches, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

b.  Background

Service treatment records indicate that the Veteran first reported experiencing headaches in March 1977.  Subsequent records reveal that headaches continued periodically throughout service until September 1981.  The Veteran's symptoms appear to have differed throughout each endorsement of headaches.  For instance, some symptoms were attributed to viral syndromes and at other times he was diagnosed with headaches due to muscle contractions, tension, migraines, or a mental disorder.  Other service treatment records from August 1977, September 1980, and July 1981 all indicate that the Veteran endorsed having headaches since early childhood.  The Board notes that none of these treatment records during service show the Veteran endorsed headache symptoms due to the March 1978 incident or residual service-connected scar on the right side of his face.  On separation examination in May 1984, the examiner noted a normal head examination, but the Veteran endorsed a history of frequent or severe headaches on his Report of Medical History from that same month.  The examining physician indicated in this report that the Veteran was reportedly struck by a swing during childhood, but that there was no loss of consciousness and he made a full recovery from this incident.

VA treatment records from September 2006 indicate that the Veteran endorsed headache pain that "starts in the right eye socket to the back of his head and shoulder."  The Veteran stated that it would last 2 to 3 weeks and would be severe for 2 to 3 days each time.  He told the physician that he has had these headaches ever since he was "hit in the head in [1978]."  The Board notes that the Veteran filed his service connection claim for a headache disorder in this same month.

In October 2008, the Veteran submitted correspondence in support of his claim.  He stated, "The pattern and onset of my childhood troubles and the migraine in June '81 and now are not the same."  He explained, "As a minor, these headaches were less in frequency, would start and stay at the top of what I think is called an Occipital Bone area, would be set off mostly by too much TV or reading and for one 24 - 30 hour day."  The Veteran said that the current headache "pattern is unique and dissimilar from my childhood."  He then endorsed symptoms of headaches starting in the facial scar on his right cheek that would radiate up into the eye socket before traveling to his forehead and back to the base of his skull and would stay in that location.  The Veteran said that these headaches occur almost monthly or bi-monthly and some episodes may last for a week or more with occasional vomiting involved. 

On VA examination in January 2009, the examiner noted that the Veteran's service treatment records indicate that he has had chronic headaches since age 6.  The examiner noted that prior to the March 1978 incident the last recorded visit to a doctor for headaches during service was in December 1977.  The Veteran told the examiner that the headaches he experienced prior to March 1978 were tension headaches due "watching too much TV, reading comic books, etc.," and that the headache he is claiming now "resulted from the rock injury to [the right side of his face in March 1978]."  The Veteran said that these headaches have become progressively worse since their onset.  The examiner stated that the Veteran's service treatment records revealed treatment for headaches on at least nine occasions since March 1977 until September 1981, which included evaluation by a neurologist.  The examiner found that "in all of these visits the cause of headache was recorded as tension headache/migraine headache.  The neurologist noted that these episodes had been going on since childhood, as long as the Veteran could remember...CT scan was negative."  

The January 2009 VA examiner pointed out that "in no visit there was any connection made between the headache and the face injury, neither by the Veteran nor by examining physicians.  The cause of headache was always mentioned as tension [headache] or migraine [headache] or vascular [headache]."  The examiner noted that the Veteran separated from service in July 1984, and that he did not find any treatment for headaches after the September 1981 entries.  The examiner mentioned the VA treatment records from November 2007, as well as October, November, and December of 2008 that showed chronic post-traumatic migraines.  Another VA treatment record from June 2006 diagnosed tension headaches.  The VA examiner found that the service treatment records often described the Veteran's headaches as starting at the right tempero-perital region and migrated to the left side of the head.  The examiner did not find any records that described the Veteran's headaches as starting at the right maxillary or facial area as currently endorsed by the Veteran.  The examiner opined that the Veteran's headaches were less likely as not caused by or a result of the service related right maxillary area facial laceration.  The examiner also found that the Veteran has a current headache disability that was severe.  However, the examiner could not determine whether the increased severity was due to the natural process or due to circumstances of the Veteran's service without resorting to mere speculation.  As a result, an addendum VA examination opinion was rendered in December 2011 to fully address the Veteran's claim.

The December 2011 VA examiner opined that the Veteran has suffered years of intermittent headaches.  After careful review of the Veteran's records, the examiner "found no compelling evidence to offer a nexus between the Veteran's current headache condition and the injury that occurred in 1978."  She reasoned that the injury in March 1978 was a facial laceration and there were no records of a traumatic brain injury occurred as well.  The examiner noted that the Veteran's headache treatment during service "appear to be of viral, tension or muscle contraction in nature-not related to injury."  She mentioned the Veteran's headaches during service were most severe in 1981, when the Veteran indicated that his headaches were "reportedly aggravated if not working day shift."  The VA examiner also discussed the Veteran's examination by a neurologist during service who found that the Veteran's headaches were a residual of a "somatic manifestations of a personality disorder."  The examiner said that there was no clinical documentation to address pre-military headaches other than "he reportedly was hit by a swing when a child."  

The VA examiner opined that "because the nature of the pre-existing headaches is not known except that they did not prevent him from entering military service in 1976, it would be speculative to state that the pre-existing headaches were aggravated by his military service."  She further found that the Veteran's "documentation of headaches were rather diffuse from 1977-1979 and appeared to be related to other clinical situations (viral, tension)."  The examiner also mentioned that the "intensity of the headaches in 1981 coincided with some mental health issues.  There is no documentation of headaches after the evaluation by a neurologist in 1981.  This does not present a picture of permanent aggravation of his headaches."  In conclusion, the examiner stated that she "found no compelling evidence to make me disagree with the previous examiner's opinions in stating that the Veteran's headache condition is not likely related to injury that occurred while in service and there is no evidence of aggravation of pre-existing headaches from his military activity."  

c.  Analysis

While a headache disorder was not noted on his entrance examination, the evidence, clearly and unmistakably demonstrates, that such existed prior to service.  In particular, the in-service and post-service evidence identified above which discusses a history of headaches since childhood is particularly persuasive.  

While there are references to headaches in service, the evidence does not show that such were permanently aggravated by service.  At most, the evidence suggests that the Veteran may have experienced temporary or intermittent flare-ups during service, which are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt, 1 Vet. App. at 297.  Accordingly, there is clear and unmistakable evidence to show that the Veteran's headaches did not increase in severity during service

In addition, while the Veteran has a current headache disorder, it is not a result of the injury he incurred during service or otherwise related to service.  
The Board finds that the VA medical opinions, discussed above, are highly probative of the Veteran's current condition and a lack of nexus to service or aggravation of a preexisting disability because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Even though the January 2009 VA examiner could not resolve the question as to whether a headache disability was aggravated in service; the December 2011 examiner adequately addressed this issue.  Moreover, the examiners documented the Veteran's headache symptoms very well and made opinions that are supported by the record.  

Furthermore, the January 2009 VA examiner specifically pointed out that during the Veteran's service "in no visit there was any connection made between the headache and the face injury, neither by the Veteran nor by examining physicians.  The cause of headache was always mentioned as tension [headache] or migraine [headache] or vascular [headache]."  This same examiner found that the service treatment records often described the Veteran's headaches as starting at the right tempero-perital region and migrated to the left side of the head.  This VA examiner did not find any records that described the Veteran's headaches as starting at the right maxillary or facial area as currently endorsed by the Veteran.  The examiner also noted that there was no further documentation regarding treatment records for headaches after September 1981.  The condition appeared to resolve during the Veteran's last three years of service as there is also no mention of any headache abnormalities on the Veteran's separation examination in May 1984.  The next evidence of treatment for headaches did not appear until September 2006.  As a result, the Board finds the Veteran's statements less probative regarding the etiology of his headache disorder as such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999).  

After a full review of the record, the Board finds that his current headache disorder did pre-exist service, was not aggravated during service, and is not otherwise related to service for the reasons discussed above.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2006, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2006 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination in January 2009.  The VA examiner conducted a physical examination with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a headache disorder.  38 C.F.R. § 3.159(c)(4); 

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a headache disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


